     Case: 4:20-cv-00195-DMB-JMV Doc #: 66 Filed: 08/17/21 1 of 1 PageID #: 212




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

DEBRA WARE                                                                         PLAINTIFF

V.                                                                  NO. 4:20cv195-DMB- JMV

CLARKSDALE MUNICIPAL
SCHOOL DISTRICT, ET AL.                                                        DEFENDANTS

                                            ORDER

       Before the court is the order addressing modification of discovery deadlines [58]. In

accordance therewith and after consultation with the parties, the discovery deadlines are

modified as follows:

               Discovery is due October 22, 2021;

               Daubert Motions are due November 23, 2021; and

               Dispositive Motions are due December 23, 2021.

       SO ORDERED, this the 17th of August, 2021.
                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
